Opinion by
Judge Rogers,
We affirm the order below on the able opinion by Judge Lowe of the Court of Common Pleas of Montgomery County, reported at 101 Montgomery County Law Reporter 95 (1976).1
Order
And Now, this 4th day of November, 1976, it is ordered that the December 18, 1975 Order of the Court of Common Pleas of Montgomery County be and it is hereby affirmed.

 There is one typographical error in the lower Court’s opinion. On page 96, the lot area requirement in the R-4 Residential District should read 12,000 square feet, instead of 1200 square feet.